               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAI`I

                              )
CHAD BARRY BARNES,            )
                              )
          Plaintiff,          )
                              )
     v.                       )
                              )
SEA HAWAI`I RAFTING, LLC;     )
KRIS HENRY; ALOHA OCEAN       )         Civ. No. 13-00002 ACK-RLP
EXCURSIONS, LLC; JOHN         )
DOES 1-20; MARY DOES          )
1-20; DOE CORPORATIONS        )
1-20; DOE PARTNERSHIPS        )
1-20; DOE ASSOCIATES          )
1-20; DOE GOVERNMENTAL        )
AGENCIES 1-20; AND OTHER      )
ENTITIES 1-20, in personam;   )
AND M/V TEHANI, HA 1629-CP,   )
AND HER ENGINES, EQUIPMENT,   )
TACKLE, FARES, STORES,        )
PERMITS, FURNISHINGS, CARGO   )
AND FREIGHT; DOE VESSELS 1-20,)
in rem.                       )
                              )
          Defendants.         )
                              )

                                ORDER

          For the reasons set forth below, the Court finds that

the commercial use permit under which the vessel M/V Tehani (the

“Tehani”) is operated is not an appurtenance of the vessel.         In

addition, Plaintiff Chad Barry Barnes’s (“Plaintiff Barnes”)

“Motion for an Order Appointing Himself as Substitute Custodian

and Providing for Custodia Legis Expenses After Arrest” is

DENIED; and Defendant Aloha Ocean Excursions, LLC’s (“Defendant


                                - 1 -
AOE”) “Motion for an Order Staying Execution of Order

Authorizing Arrest of the Vessel and Appurtenances, or in the

Alternative, for an Order Releasing the Vessel and Appurtenances

from Arrest, Pursuant to Supplemental Admiralty Rule E(5)” is

GRANTED IN PART AND DENIED IN PART.

                            BACKGROUND

          For purposes of this Order, the Court will not recount

this case’s lengthy procedural history beginning in 2013.    The

Court only discusses those facts and events of specific

relevance to the issues that this Order addresses.

          On January 14, 2019, Plaintiff Barnes filed a “Motion

for an Order Appointing Himself as Substitute Custodian and

Providing for Custodia Legis Expenses After Arrest,” (“Plaintiff

Barnes’s Motion”) together with various supporting documents.

ECF No. 495.   Defendant AOE filed its Memorandum in Opposition

thereto on January 22, 2019.   ECF No. 498.   The Court held a

hearing on Plaintiff Barnes’s Motion on January 24, 2019 and

took the matter under advisement.

          Before the Court issued a ruling on Plaintiff Barnes’s

Motion, Defendant AOE filed on January 31, 2019 a “Motion for an

Order Staying Execution of Order Authorizing Arrest of the

Vessel and Appurtenances, or in the Alternative, for an Order

Releasing the Vessel and Appurtenances from Arrest, Pursuant to

Supplemental Admiralty Rule E(5)” (“Defendant AOE’s Motion”),

                               - 2 -
together with an appraisal of the vessel Tehani in support of

its Motion.    Plaintiff Barnes filed his Memorandum in Opposition

to Defendant AOE’s Motion on February 13, 2019, ECF No. 519, and

he filed an Errata thereto on February 14, 2019.    ECF No. 520.

The Court held a hearing on Defendant AOE’s Motion on February

15, 2019.    At the hearing, the Court heard oral argument

regarding both Defendant AOE’s Motion and Plaintiff Barnes’s

Motion.

            Defendant AOE seeks to file a special bond, pursuant

to Supplemental Admiralty Rule E(5)(a), in order to prevent the

arrest of the Tehani or to secure the vessel’s release once it

has been arrested.    The parties are not in agreement with

respect to the value of the bond that Defendant AOE wishes to

file.   In such situations, Supplemental Admiralty Rule E(5)(a)

requires that the Court set the value of the bond at the lesser

of twice the amount of the plaintiff’s claims or the value of

the vessel.    The parties both agree that the commercial use

permit under which the Tehani operates affects the value of the

vessel; however, the parties disagree as to whether or not the

permit is an appurtenance of the vessel to which Plaintiff

Barnes’s maritime lien attaches.

            At the hearing on February 15, 2019, where both

Defendant AOE’s Motion and Plaintiff Barnes’s Motion were

argued, the Court determined that it would have to rule on

                                - 3 -
whether or not the commercial use permit is an appurtenance of

the vessel in order to accurately fix a bond value pursuant to

Supplemental Admiralty Rule E(5)(a).     The Court held a

subsequent hearing on February 28, 2019, at which William

Wynhoff (“Mr. Wynhoff”), Deputy Attorney General and General

Counsel for the Hawai`i Department of Land and Natural Resources

(the “DLNR”) testified.   Mr. Wynhoff’s testimony concerned the

transferability of commercial use permits under Hawai`i

Administrative Rules (“HAR”) § 13-231-62.     The Court also heard

oral argument from the parties on the permit issue.

                            DISCUSSION

          In this Order, the Court addresses the commercial use

permit issue, Plaintiff Barnes’s Motion, Defendant AOE’s Motion,

and various ancillary issues.   In accordance with the

Supplemental Admiralty Rules and the Court’s equitable powers,

and under the circumstances, the Court will move forward on two

fronts—allowing Defendant AOE to file a bond, in an amount to be

determined by the Court, in order to secure the release of the

Tehani; and allowing Plaintiff Barnes to proceed with arresting

the vessel during the interim period.     Prior to addressing the

motions before the Court and the arrest of the vessel, the Court

will address the commercial use permit issue.




                                - 4 -
I.   Whether or Not the Commercial Use Permit Is an Appurtenance
     of the Vessel

            Plaintiff Barnes argues that the commercial use permit

is like a fishing permit, and that because some courts have

found that fishing permits are appurtenant to vessels, the Court

should so find that the commercial use permit is appurtenant to

the Tehani.    Plaintiff Barnes also argues that the commercial

use permit is an appurtenance because it is essential to the

navigation, operation, and mission of the vessel.    Defendant AOE

argues that the commercial use permit is not appurtenant to the

vessel because the permit is issued to Defendant AOE (and not to

the vessel Tehani) and because such permits do not transfer with

a vessel when the vessel is sold.    For the reasons that follow,

the Court finds that the commercial use permit under which the

Tehani operates is not an appurtenance of the vessel.

            The Court, in its Order Finding that the M/V Tehani’s

Trailer Is an Appurtenance of the Vessel, described at great

length the law concerning what constitutes an appurtenance of a

vessel to which a maritime lien attaches.    See ECF No. 484, pp.

8-11.    In summary, the key issue in determining what constitutes

an appurtenance is whether the property in question is

“essential to the ship’s navigation, operation, or mission.”

Gowen, Inc. v. F/V Quality One, 244 F.3d 64, 67-68 (1st Cir.

2001).    The Court also reiterates that the determination


                                - 5 -
regarding what constitutes an appurtenance is a factual inquiry

that is made on a case-by-case basis.   Id. at 68 (citing Thomas

J. Schoenbaum, Adm. and Mar. Law, § 9-1 (6th ed. 2018)).

           In Gowan, the First Circuit upheld the district

court’s order confirming the marshal sale of the F/V Quality

One, which included the fishing permits as appurtenances.      244

F.3d at 66.   The appellate court held that the vessel’s fishing

permits were appurtenances because treating fishing permits as

subject to a maritime lien advances one of the objectives for

which maritime liens are created—“to make readily available to a

mobile borrower the secured credit that is often necessary to

ensure that a vessel can obtain the basic supplies or services

needed for its operation.”   Id. at 68 (citing cases).

Importantly, the fishing permits in Gowan were transferable—that

is, the permits could be sold along with the vessel, which is

precisely what occurred when the marshal sold the vessel at

auction.   Id. at 66.

           Thus, in order to determine whether the commercial use

permit under which the Tehani operates is an appurtenance of the

vessel, the Court must first determine whether the permit can be

transferred with the vessel when the vessel is sold.     The

transferability of commercial use permits issued to corporations

or other business entities under Hawai`i law is governed by HAR

§ 13-231-62(b), which provides in relevant part:

                               - 6 -
          (2) A commercial use permit or catamaran
          registration certificate issued to a
          corporation or other business entity shall
          automatically expire: . . .
          (B) If the vessel or vessels operated under
          the commercial use permit or catamaran
          registration certificate are sold or
          otherwise transferred and not replaced in
          accordance with the provisions of section
          13-231-13(b) . . . .

          Based upon the Court’s reading of HAR § 13-231-62 and

upon Mr. Wynhoff’s testimony at the hearing held on February 28,

2019 regarding the DLNR’s interpretation of the rules, the Court

finds that commercial use permits are issued to individuals or

business entities—not to vessels.   HAR § 13-231-62(a)-(b).   The

Court further finds that when a vessel operating under a valid

commercial use permit is sold or transferred, the commercial use

permit will automatically expire unless the permittee replaces

the vessel in accordance with the rules.   HAR § 13-231-

62(b)(2)(B).

          Thus, based upon the plain meaning of the rules and

Mr. Wynhoff’s testimony, the Court finds that when a vessel is

sold or transferred, the commercial use permit under which the

vessel is operated cannot be transferred along with the vessel.

The commercial use permit at issue here is distinguishable from

the fishing permits in Gowan, which were able to be transferred

when the vessel was sold.   244 F.3d at 66.   By contrast, HAR §

13-231-62 precludes the transfer of a commercial use permit to


                               - 7 -
an individual or business entity that purchases the vessel

operating under the permit.    Even if the Court were to so find,

as Plaintiff Barnes argues it should, that the permit is an

appurtenance because it is essential to the navigation,

operation, and mission of the vessel, the permit still cannot be

transferred with the vessel if the vessel sold.

           Accordingly, Court finds that the commercial use

permit is not an appurtenance of the Tehani to which Plaintiff

Barnes’s maritime lien attaches.

II.   Defendant AOE’s Motion

           Defendant AOE’s Motion is granted to the extent that

the Court will allow Defendant AOE to post a bond, pursuant to

Supplemental Admiralty Rule E(5)(a), to secure the release of

the Tehani.   However, the Court is not going to stay the arrest

of the vessel pending Defendant AOE’s filing of a bond because

there is no guarantee that Defendant AOE is willing or able to

file a bond in the amount that the Court determines, because the

defendants have enjoyed six years’ usage of the Tehani in the

interim period without duly paying Plaintiff Barnes maintenance

and cure, and to prevent potential exposure to other maritime

liens.   The Court also declines to fix a bond value at this

time.




                                - 8 -
III.   The Arrest of the Vessel

            The marshal is directed to proceed with the arrest of

 the vessel as soon as Plaintiff Barnes submits funds for the

 necessary expenses and a certificate of insurance.     Once the

 vessel has been arrested, the Court directs that the vessel be

 locked up and held in the storage facility at Gentry’s Kona

 Marina in Honokohau Harbor, Kailua-Kona, where the vessel is

 currently housed.   Plaintiff Barnes is directed to pay the

 monthly rent for the storage space while the vessel is in

 custody.   The marshal shall serve as custodian of the vessel.

 The Court finds that this arrangement provides the most secure

 and suitable housing for the Tehani while it is under arrest.

IV.    Plaintiff Barnes’s Motion

            Because the marshal shall serve as custodian of the

 vessel while it is under arrest, Plaintiff Barnes’s Motion to be

 appointed substitute custodian is DENIED.     Plaintiff Barnes’s

 Motion is also denied for the reasons that follow.

            There is limited precedent for Plaintiff Barnes’s

 request for an order appointing himself, the plaintiff in the

 lawsuit, as substitute custodian.     In one such case, a court

 allowed the plaintiff to serve as substitute custodian because

 the owner of the vessel consented to the arrangement in writing.

 See Mile 533 Marine Ways, Inc. v. M/V Clarissa, Civil Action No.

 C-10-090, 2010 WL 1371642, at *1 (S.D. Tex. Apr. 2, 2010).     In

                                   - 9 -
two other cases, courts allowed the plaintiffs to serve as

substitute custodians where the arrested vessels were already

being kept in the plaintiffs’ boatyards.   See Nuta v. M/V

Fountas Four, 753 F. Supp. 352, 352-53 (S.D. Fla. 1990); New

River Yachting Ctr., Inc. v. M/V Little Eagle II, 401 F. Supp.

132, 134 (S.D. Fla. 1975).

          Notwithstanding that some courts have appointed

plaintiffs to serve as substitute custodians of the vessels

against which they have filed suit, the Court finds that

appointing Plaintiff Barnes to serve as substitute custodian is

inappropriate.   Unlike the aforesaid cases, Defendant AOE has

not consented in writing to having Plaintiff Barnes serve as

substitute custodian, nor is the plaintiff in this case a

boatyard where the vessel is currently kept.

          Additional factors also preclude the Court from

appointing Plaintiff Barnes as substitute custodian.   Although

Plaintiff Barnes has extensive experience working with the

Tehani, having previously served as captain of the vessel, Decl.

¶ 4, he has not provided the Court with enough information

regarding where he intends to house and maintain the vessel if

he is appointed as substitute custodian.   Indeed, Plaintiff

Barnes’s Declaration in support of his Motion provides no

indication regarding where he plans to store the vessel.     At the

hearing held on January 24, 2019, counsel for Plaintiff Barnes

                              - 10 -
indicated that Plaintiff Barnes would attempt to keep the vessel

at the Honokohau Harbor in Kailua-Kona, where it is presently

housed, but would move the vessel to some other undetermined

location if doing so became necessary.   In order to grant

Plaintiff Barnes’s Motion, the Court requires more specificity

regarding where the vessel will be kept while under arrest.

          In addition, Plaintiff Barnes’s Declaration indicates

that he has never before served in a substitute custodian

capacity, and that he lacks the knowledge necessary to obtain

the liability insurance policy that he is required to maintain

while serving as substitute custodian.   Decl. ¶¶ 3, 6.

          For all of the foregoing reasons, and to more easily

facilitate the sale of the vessel by the marshal should

Defendant AOE fail to file a bond, the Court finds that it is

appropriate for the marshals to retain custody of the vessel

once it has been arrested.   Accordingly, Plaintiff Barnes’s

Motion to appoint himself substitute custodian is DENIED.

V.   The Appraisal

          Once a vessel has been arrested, it is common practice

for courts to order an independent appraisal of the vessel

before it is sold.   See Coastal Marine Management v. M/V Sea

Hunter, 274 F. Supp. 3d 6, 10 (D. Mass. 2017) (citing Gowen,

Inc. v. F/V Quality One, No. CIV. 99-371, 2000 WL 893402, at *4

(D. Me. June 14, 2000), aff’d, 244 F.3d 64 (1st Cir. 2001)).

                              - 11 -
Supplemental Admiralty Rule E(5)(a) states that where the

parties do not agree on the value of a special bond, the court

shall fix the value at either “(i) twice the amount of the

plaintiff’s claim or (ii) the value of the property on due

appraisement, whichever is smaller.”

          Local Admiralty Rule E.10 provides guidance regarding

the appraisal of an arrested vessel when a party seeks to secure

the vessel’s release by filing a bond.   The Rule states that

“[a]n order for appraisal of property so that security may be

given or altered will be entered by the clerk at the request of

any interested party.”   The Rule further provides that “[i]f the

parties do not agree in writing upon an appraiser, a judicial

officer will appoint the appraiser.”   Plaintiff Barnes has

objected to the appraisal that Defendant AOE filed in support of

its Motion.   Accordingly, the parties will have seven days from

the date of this Order to agree in writing on an appraiser and

to request from the Court an order for the appraisal.   If the

parties do not agree on an appraiser in writing in seven days’

time, the Court will appoint an appraiser pursuant to Local

Admiralty Rule E.10.   Plaintiff Barnes also may submit an

appraisal at his expense from a reputable marine surveyor within

20 days of the date of this Order.




                              - 12 -
VI.    Hearing and Order Setting Bond Amount

             Once the appraisal by the Court-appointed appraiser

 has been filed, the Court will set a hearing at which it will

 determine the value of the bond that Defendant AOE must file

 with the Court in order to secure the release of the vessel.

 Defendant AOE will have 20 days within which to file a bond in

 the amount determined by the Court.     If Defendant AOE files the

 bond, then Plaintiff Barnes’s maritime lien will be transferred

 from the Tehani to the bond and the Tehani will be free of the

 maritime lien and released from the custody of the marshal.    See

 Industria Nacional del Papel, CA v. M/V Albert F., 730 F.2d 622,

 625 (11th Cir. 1984) (providing that when a vessel is released

 in exchange for posting security, the effect of the release is

 to transfer the lien from the vessel to the funds the security

 represents).

VII.   Notice of Arrest and Sale

             If Defendant AOE fails to file a bond in the Court-

 ordered amount within the 20-day period, the Court will proceed

 with the sale of the vessel.    Prior to setting a date for the

 sale the Court will order Plaintiff Barnes to file a notice of

 the action and arrest, pursuant to Supplemental Admiralty Rule

 C(4), which complies with the requirements of Local Admiralty

 Rule C.3.    In accordance with the Local Admiralty Rules, other

 claimants will then have a chance to intervene in a time to be

                                - 13 -
fixed by the Court.      Once the intervention period has expired,

the Court will set a date for the sale of the vessel.




IT IS SO ORDERED.

            DATED:   Honolulu, Hawaii, March 4, 2019.




                            ________________________________
                            Alan C. Kay
                            Sr. United States District Judge




Barnes v. Sea Hawaii Rafting, LLC, Kris Henry, M/V Tehani, et al., Civ. No.
13-00002 ACK-RLP, Order.




                                   - 14 -
